Citation Nr: 1508159	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability, to include sacroiliitis and spinal stenosis.

3.  Entitlement to service connection for a bilateral upper extremity disorder, to include neuropathy.

4.  Entitlement to service connection for a bilateral lower extremity disorder, to include neuropathy, left foot drop, and radiculopathy.

5.  Entitlement to service connection for loss of balance.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for residuals of a stroke.

8.  Entitlement to service connection for abdominal aortic aneurysm.
9.  Entitlement to service connection for cancer of the face.

10.  Entitlement to service connection for a duodenal or pancreatic tumor. 

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the RO in Indianapolis, Indiana.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain no additional documents relevant to the issues on the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.

2.  The preponderance of the evidence is against finding that diabetes mellitus is etiologically related to service or became present to a compensable degree within the first year after discharge from service.

3.  The preponderance of the evidence is against finding that the Veteran has a current back disability, to include sacroiliitis and spinal stenosis, that is due to a disease or injury in service or became present to a compensable degree within the first year after discharge from service.

4.  The preponderance of the evidence is against finding that the Veteran has a current bilateral upper extremity disorder, to include neuropathy, due to a disease or injury in service or service-connected disability.

5.  The preponderance of the evidence is against finding that the Veteran has a bilateral lower extremity disorder, to include neuropathy, left foot drop, and radiculopathy, due to a disease or injury in service or service-connected disability.

6.  The preponderance of the evidence is against finding that the Veteran has a disability manifested by loss of balance due to a disease or injury in service or service-connected disability.

7.  The preponderance of the evidence is against finding that the Veteran has a disability manifested by memory loss due to a disease or injury in service or service-connected disability.

8.  The preponderance of the evidence is against finding that the Veteran has residuals of a stroke due to a disease or injury in service.

9.  The preponderance of the evidence is against finding that the Veteran has an abdominal aortic aneurysm due to a disease or injury in service.

10.  The preponderance of the evidence is against finding that the Veteran has cancer of the face, to include basal cell carcinoma, due to a disease or injury in service.

11.  The preponderance of the evidence is against finding that the Veteran has a duodenal or pancreatic tumor due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

2.  A back disability, to include sacroiliitis and spinal stenosis, was not incurred or aggravated in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.3.04, 3.307, 3.309.

3.  A bilateral upper extremity disorder, to include neuropathy, was not incurred or aggravated in service, it is not caused or aggravated by a service-connected disorder, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2014).

4.  A bilateral lower extremity disorder, to include neuropathy, left foot drop, and radiculopathy, was not incurred or aggravated in service, it is not caused or aggravated by a service-connected disorder, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313.

5.  A disability manifested by loss of balance was not incurred or aggravated in service, and it is not caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

6.  A disability manifested by memory loss was not incurred or aggravated in service, and it is not caused or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

7.  Residuals of a stroke were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

8.  An abdominal aortic aneurysm was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

9.  Cancer of the face, including basal cell carcinoma, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

10.  A duodenal or pancreatic tumor was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that any additional records have yet to be requested.  The information and evidence that have been associated with the claims file include service treatment records, private treatment records, and statements submitted by the Veteran and his representative.

The Board notes that the RO did not schedule the Veteran for VA examination other than for an examination of respiratory disorders in August 2010.  However, as will be discussed more fully below, there is no competent and credible evidence of any of the claimed disorders during service, the Veteran has not provided any evidence indicating that these disorders first occurred in service or are related to any specific injury in service, and there is no other medical evidence of record showing a relationship between the disorders to service or to a service-connected disability.  Accordingly, further VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including arthritis and organic disease of the nervous system, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are deemed associated with herbicide exposure, under current VA law.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  In the current case, the Veteran's DD Form 214 shows that he did not have any foreign service, and he has not at any time asserted that he had service in Vietnam or other exposure to herbicides.  The presumptions associated with the diseases listed in 38 C.F.R. § 3.309(e) are therefore inapplicable in the current case.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Diabetes Mellitus

The Veteran claims entitlement to service connection for diabetes mellitus.  He has provided no explanation for why he believes his diabetes mellitus warrants service connection other than that he served on active duty during war time until July 1965. The Veteran's service treatment records are silent for any complaints or treatment related to diabetes mellitus.

In this case, the Veteran did not serve in Vietnam and he has not alleged that he has or that he was ever exposed to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  This legal presumption is therefore inapplicable in the instant case.  See also See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's private treatment records show that he was diagnosed with diabetes mellitus in June 2007.  The records indicate that it is well controlled with medication and diet. 

Based on a review of the record, the Board finds no evidence supporting the claim of entitlement to service connection for diabetes mellitus.  The Veteran was not diagnosed with diabetes mellitus until June 2007, over 40 years after his separation from service.  There is no indication that diabetes mellitus became manifest to a compensable degree within one year of separation from service, nor has the Veteran alleged that he had diabetes mellitus during that time.  See 38 C.F.R. §§ 3.307, 3.309; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder and his military service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's diabetes mellitus could be connected to service in any way.  The lay assertions of the Veteran that his diabetes mellitus is related to his service do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, there is no competent and credible evidence relating the Veteran's diabetes mellitus to his military service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.  Accordingly, the claim is denied.

Back Disability

The Veteran contends that he has current "back problems," including sacroiliitis and spinal stenosis, which were incurred in or otherwise caused by his active duty.  He has not submitted any explanation of how he believes this disability was incurred in service.

The Veteran's service treatment records contain no reports or complaints treatment related to treatment of the spine.  The Veteran's July 1965 separation examination noted normal examination of the spine.

The Veteran's private medical records show that since at least July 2000, he has been treated for back pain.  A March 2005 MRI showed moderate spinal stenosis and degenerative disc disease.  Since 2006, he has been treated with epidural steroid injections for back pain.  The Veteran has been given several diagnoses relating to the spine, which also include post-laminectomy syndrome and sacroiliitis.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a back disorder.  While the medical evidence of record clearly establishes that the Veteran has a current diagnosis pertaining to his back, there is no evidence which links this disorder to any in-service event or injury.  

The Veteran has not alleged that he experienced a back injury at any time during his service, and his service treatment records do not report any problems related to the spine.  The Veteran's separation examination notes that the spine was found to be "normal."  Thus, there is no evidence of an in-service occurrence or aggravation of a disease or injury, and furthermore there is no competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d 1163.  The Veteran, as a lay person, is not competent to provide an opinion establishing a relationship between his current back disorder and service.  He is, however, competent to testify as to his observations of his own symptoms and experiences.  See Jandreau, 492 F.3d at 1376-77.  The Veteran has not provided any lay statements regarding an in-service injury or having symptoms of back pain or disability during or soon after service.  The earliest evidence of the Veteran experiencing back symptoms is from 2000, approximately 35 years after separation from service.  See Maxson, 230 F.3d at 1333.  There is therefore absolutely no evidence of record indicating that the Veteran's current back disorder is in any way related to an injury, event, or disease which occurred during his active duty service.

Finally, to the extent that the Veteran's degenerative disc disease is equivalent to arthritis and is therefore a chronic disease, the above evidence reflects that neither arthritis nor its symptoms were noted in service or within the one year presumptive period.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are therefore not for application.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a back disorder, to include sacroiliitis and spinal stenosis, on a direct or presumptive basis.  The benefit of the doubt rule is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Upper and Lower Extremity Neuropathy and Loss of Balance

The Veteran also contends that he has bilateral upper and lower extremity neuropathy, left foot drop, and loss of balance, and that these disorders are related to military service.  He has provided no explanation for why he believes these disorders to be related to service.

The Veteran's service treatment records contain no reports of complaints or treatment related to pain, numbness, or loss of function of the extremities.  The Veteran's July 1965 separation examination noted normal examination of the upper extremities, lower extremities, and neurological function.

The Veteran's private medical records show that in July 2000, he reported having pain, tingling, and numbness in his lower legs.  In March 2005, it was noted that the Veteran had left foot drop and lumbar radiculopathy.  In May 2006 he underwent a nerve conduction study.  The Veteran was not found to have polyneuropathy, but he was found to have mild right L5 and S1 radiculopathy and moderate left L5 radiculopathy.  He was also found to have low sensory amplitude in the right upper extremity.  It was noted that his radiculopathy may be caused by lumbar spinal stenosis.  In October 2009 the Veteran reported having chronic musculoskeletal pain and numbness in his toes.  He was noted to wear a left foot brace for foot drop.  The Veteran was observed to have a wide, ataxic gate with imbalance in July 2010.

Application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting service connection on a direct or secondary basis for any of the disorders related to the extremities claimed by the Veteran.

There is again no competent medical evidence that establishes a causal connection between the Veteran's disorders of the extremities to his military service or to any service-connected disability.  Without medical evidence showing some relationship between the Veteran's disorders of the upper or lower extremities to his military service or a service-connected disability, service connection may not be granted.  None of the medical evidence of record includes any indication that the Veteran's disabilities of the extremities could be connected to service in any way, and he has not even presented any explanation of how he believes these disorders to be related to service.  While there is evidence of record indicating that his lower extremity radiculopathy and loss of balance are related to his back disorder, as was discussed above, the Veteran has not been granted service connected for a back disability.  There is also absolutely no medical evidence supporting a finding that his disabilities of the extremities are in any way related to his service-connected right spontaneous pneumothorax with residual pleurisy.  Therefore service-connection on a secondary basis may not be granted.  See 38 C.F.R. § 3.310(a).
The lay assertions of the Veteran, as a lay person, that his disorders of the extremities are related to his service do not constitute competent and credible evidence to satisfy this nexus requirement.  See Jandreau, 492 F.3d at 1377.  There are no competent medical opinions of record which support the Veteran's claim, and the appellant has not indicated that he has even been told by a medical professional that he had a disability of the extremities that was related to any event or injury in service.  While lay persons are competent to testify as to their observations, the Veteran has also not alleged that his lower extremity problems began in service or that he had a continuity of symptomatology since service to the present. 

There is also no evidence that the Veteran has been diagnosed with any organic disease of the nervous system, such as peripheral neuropathy, nor has he asserted that his symptoms began within one year of separation from service, and thus the presumption under 38 C.F.R. § 3.309(a) does not apply.  The Board also notes that while early onset peripheral neuropathy has been deemed to be associated with herbicide exposure, as was discussed above, the Veteran has not had any exposure, including presumed exposure, to herbicides, and the presumption under 38 C.F.R. § 3.309(e) also does not apply.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral upper and lower extremity neuropathy or radiculopathy, left foot drop, and loss of balance on a direct or secondary basis.  The benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Memory Loss

The Veteran contends that he has a disability manifested by memory loss due to oxygen deprivation which occurred in 1965.  

The Veteran's service treatment records show that in June 1965 he was hospitalized for a spontaneous pneumothorax.  The Veteran's July 1965 separation examination notes that recent chest X-rays were unremarkable.  Psychiatric and neurologic evaluations were noted to be normal.

At an August 1965 VA examination, the Veteran reported having mild dyspnea on walking up stairs and severe discomfort in the right side of his chest after digging ditches.  Physical examination found somewhat decreased inspiratory capacity in the right lung, and the Veteran was diagnosed with right chest pleurisy.  Neurological examination revealed normal findings and the Veteran was noted to be cooperative and mentally competent.

The Veteran's private treatment records are silent for any treatment or complaints related to memory loss.  The Veteran has not indicated that he has ever received treatment for memory loss or identified any records which would relate to the issue of memory loss.

The above-cited evidence reveals no competent medical evidence or opinion indicating that the Veteran currently has, or at any time during the appellate term has had, a disorder manifested by memory loss.  The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit payment for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  Thus, where, as here, there is absolutely no medical evidence indicating that the Veteran has any disability connected to memory loss, there is no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

Furthermore, while the Veteran did experience a spontaneous pneumothorax in service, there is no evidence that this caused oxygen deprivation resulting in any mental impairment.  The Veteran was noted to have normal psychiatric and neurologic examinations at both his July 1965 separation examination and his August 1965 VA examination.  

The only evidence indicating that the appellant may currently have a disability causing memory loss lies within the lay statements of the Veteran himself.  To the extent that the appellant's assertions are advanced to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  Questions of medical diagnosis and causation of disabilities not capable of lay observation or sensory perception remain within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Hence, lay assertions as regarding either the nature or etiology of the Veteran's complaints have no probative value.

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a disorder manifested by memory loss must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Residuals of a Stroke

The Veteran contends that he has had a stroke due to exposure to toxins and chemicals in service.  He has not identified these toxins and chemicals or provided any further explanation of why he believes these led to his stroke.

The Veteran's service treatment records contain no indication of injury due to exposure to toxins or chemicals or any disorders related to stroke.

The Veteran's private treatment records show that in August 2000 he underwent a head MRI due to a cerebrovascular accident and ataxia.  The Veteran's more recent treatment from his regular treating physicians do not show any follow-up treatment related to strokes or any indicated residuals of a stroke.

A review of the evidence reveals that the preponderance of evidence weighs against a finding that the claimant currently has, or has had at any time during the pendency of this claim, residuals of a stroke.

While the Veteran did have a stroke during his lifetime, this occurred in 2000, approximately 10 years prior to filing the current claim.  There is no evidence of record indicating that the appellant has had any additional strokes since that time, nor has the Veteran indicated that he has.  A claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin, 155 F. 3d 1353.  In this case, the only incident of record of a stroke occurred prior to the filing of the current claim.  There is also no evidence that the Veteran currently has any residuals from his 2000 stroke, and he has not identified any such residuals that he believes to be related to the stroke.  As the appellant has not presented any evidence or even claimed that he has had residuals of a stroke during or since his June 2010 filing of the claim, service connection for residuals of a stroke must be denied.  Degmetich, 104 F. 3d at 1330.

Furthermore, even if the Veteran were to have any current residuals of stroke, there is absolutely no medical evidence linking his stroke to his military service.  The Veteran has not identified what chemical or toxin exposure he had in service that he believes led to his stroke, and there is no evidence of record indicating that his stroke was caused by any type of chemical or toxin exposure.

The only opinion of record which supports the assertion that the appellant's stroke was caused by toxic exposure in service is his own opinion.  The medical etiology of a stroke is not a question that is within the ken of a lay person.  While the appellant, as a layperson, is competent to report on having a history of strokes, he is not competent to opine on their etiology.  See Jandreau, 492 F.3d at 1377.  Hence, his assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

In the absence of a current disability or any competent medical evidence of a nexus between a current disability and service, service connection must be denied.  In reaching the foregoing decision, the Board again considered the doctrine of the benefit of the doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Abdominal Aortic Aneurysm

The Veteran also contends that he has an abdominal aortic aneurysm that is related to his military service.  He has not provided any information indicating why he believes this condition to be related to service.

The Veteran's service treatment records are silent for any complaints or treatment related to an abdominal aortic aneurysm.

The Veteran's private treatment records show that he has been treated on numerous occasions for an abdominal aortic aneurysm since November 2005, when he complained of abdominal pain and a CT scan found an aneurysm of the infrarenal abdominal aorta.

While the evidence of record clearly establishes that the Veteran has a current disability of an abdominal aortic aneurysm, there is absolutely no evidence indicating that this disorder is related to his military service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

The Veteran was not diagnosed with an abdominal aortic aneurysm until November 2005, approximately 40 years after his separation from service.  See Maxson, 230 F.3d at 1333.  There is absolutely no indication that the Veteran's abdominal aortic aneurysm had its onset during service, and there is no indication that it was caused by or otherwise related to any injury or disease in service.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson, 4 Vet. App. at 314.  

The lay assertions of the Veteran that his abdominal aortic aneurysm is related to his service do not constitute competent and credible evidence to satisfy this nexus requirement.  As the Board has previously discussed, the Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of medical disorder.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating the Veteran's abdominal aortic aneurysm to his military service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for abdominal aortic aneurysm.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Cancer of the Face

The Veteran also contends that he has cancer on his face, which has been removed, that was related to his military service.  He has, again, not provided any information indicating why he believes this condition to be related to service.  The Veteran's service treatment records are silent for any complaints or treatment related to cancer or other disease of the face.

The Veteran's private treatment records show that in July 2007 he was treated for probable basal cell carcinoma on the nasal sidewall. 

It is unclear from the evidence of record whether the Veteran actually has a current disability of basal cell carcinoma, as the only medical record showing treatment for the disorder is from three years prior to the Veteran's filing of the current claim.  He has also stated in his June 2010 claim that his cancer of the face was removed, and he has not identified any residuals of this disorder.  Nevertheless, even assuming that the Veteran does have a current disability, there is no evidence indicating that this disorder is related to his military service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.  See Watson, 4 Vet. App. at 314.

None of the medical evidence of record includes any indication that the Veteran's basal cell carcinoma could be connected to service in any way.  The Veteran's service treatment records do not show any complaints or treatment related to basal cell carcinoma, and there is no indication that the Veteran was diagnosed with basal cell carcinoma until more than 40 years after his separation from service.  See Maxson, 230 F.3d at 1333.  

The lay assertions of the Veteran that his basal cell carcinoma is related to his service do not constitute competent and credible evidence to satisfy this nexus requirement, as the appellant is a layperson without the appropriate medical training and expertise needed to render a persuasive or competent medical opinion.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating the Veteran's basal cell carcinoma to his military service.

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cancer of the face, to include basal cell carcinoma.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

Pancreatic Tumor

The Veteran contends that he has a pancreatic tumor that is related to his military service.  He has not provided any information indicating why he believes this condition to be related to service.  The Veteran's service treatment records are silent for any complaints or treatment related to a pancreatic tumor.

The Veteran's private treatment records show that he has a stable mass in the fourth portion of his duodenum, near his pancreas.

While the evidence of record establishes that the Veteran has a current disability of a duodenal mass, there is absolutely no evidence indicating that this disorder is related to his military service.  As has been discussed above, such an evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson, 4 Vet. App. at 314.

There is no indication in the Veteran's service treatment records that he developed the duodenal mass during service, nor has he asserted that it has been present for that long.  The earliest indication of record of a duodenal mass is from 2003, approximately 38 years after his separation from service.  See Maxson, 230 F.3d at 1333.  No medical professional has indicated that the duodenal mass is related, in any way, to any event, disease, or injury in service.  In the absence of a nexus linking the current disability to an in-service injury or disease, service connection cannot be granted.

The lay assertions of the Veteran that his duodenal mass is related to his service do not constitute competent and credible evidence to satisfy this nexus requirement, as he is a layperson unable to render a persuasive or competent medical opinion on the etiology of medical disorder.  See Jandreau, 492 F.3d at 1377.  Thus, there is no competent and credible evidence relating the Veteran's duodenal mass to his military service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a duodenal or pancreatic tumor.  The preponderance of the evidence is against the Veteran's claim, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a back disability, to include sacroiliitis and spinal stenosis, is denied.

Entitlement to service connection for a bilateral upper extremity disorder, to include neuropathy, is denied.

Entitlement to service connection for a bilateral lower extremity disorder, to include neuropathy, left foot drop, and radiculopathy, is denied.

Entitlement to service connection for loss of balance is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for residuals of a stroke is denied.

Entitlement to service connection for abdominal aortic aneurysm is denied.

Entitlement to service connection for cancer of the face, to include basal cell carcinoma, is denied.

Entitlement to service connection for a duodenal or pancreatic tumor is denied.


REMAND

In August 2010, the Veteran was afforded a VA respiratory examination.   It does not appear that the examiner had access to the claims file and was not aware that the Veteran has received treatment related to COPD from his private physician.  The Board therefore requests that this issue be remanded in order to obtain an addendum medical opinion. Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records, including all records from Dr. Rhodes and from Saint John's Health System pertaining to treatment of the lungs and respiratory disorders.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2.  Thereafter, obtain an addendum opinion from the examiner who performed the August 2010 VA respiratory disease examination.  The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and VBMS.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed.

Following review of all medical records, the examiner must answer the following questions:

(a) Does the Veteran have a current diagnosis of COPD?  If not, the examiner must discuss the findings of the Veteran's private physician which found that the appellant did have indications of COPD.  

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD had its onset during service or was caused or otherwise related to any event in service?

(c) Is it at least as likely as not that the Veteran's COPD was caused or aggravated (worsened beyond the natural progression) by his service-connected right spontaneous pneumothorax with residual pleurisy?

The examiner must discuss the Veteran's private treatment records related to COPD, including November 2007 X-rays showing "mild pulmonary hyperinflation which may indicate an underlying element of COPD" with pleural and parenchymal scarring, a September 2008 evaluation which found early obstructive pulmonary impairment, and a March 2012 letter from Dr. Rhodes stating that he has treated the Veteran for COPD since April 2007.

A complete explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the question above, that fact must be stated and the reasons must be explained.  That is, the examiner must specifically explain why he cannot address the relationship between the appellant's COPD and his military service or his service-connected disability.

If the examiner who performed the August 2010 VA examination is no longer available, please forward the request to a similarly qualified examiner.  If it is found that a new VA examination is warranted, schedule the Veteran for a new VA respiratory disease examination to respond to the questions above following the completion of all indicated, relevant tests and examination.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented consideration of any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


